DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because in Figure 1b, the numeral “311” appears to be used for two different features.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the warm side" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the door" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the main solvent tank" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Zinniel (U.S. Patent Application Publication 2009/0321972 A1).
              Regarding claim 1, Zinniel (see the entire document, in particular, paragraphs [0001], [0005], [0013], [0014], [0016], [0018], [0019], [0021] and [0024]; Figures 1, 2, 4 and 5) teaches a process of solvent-vapor smoothing of a surface of a plastic product (see paragraph [0001] of Zinniel), including the steps of (a) placing the plastic product to be smoothed in a closed chamber including heated walls and an evaporator for solvent (see paragraphs [0005], [0013] and [0014]; Figures 1 and 2 of Zinniel); (b) introducing a solvent to the evaporator (see paragraph [0018] and Figure 4 of Zinniel); (c) allowing the solvent vapor to condense on the outer surface of the product (see paragraph [0016] of Zinniel); and (d) heating at least one wall of the chamber, collecting solvent vapors from the chamber and condensing the collected solvent vapors outside the chamber (see paragraphs [0014] and [0019]; Figures 1 and 2 of Zinniel).
             Regarding claim 2, see paragraphs [0014] and [0019]; Figures 1 and 2 of Zinniel (the vapor in the vapor chamber 18 is continually condensed onto primary cooling coils 30, which .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinniel (U.S. Patent Application Publication 2009/0321972 A1) as applied to claims 1 and 2 above, and further in view of Delaunay et al (U.S. Patent 5,768,799 A).
              Regarding claim 3, Zinniel (see paragraphs [0014] and [0018]; Figures 1 and 2) teaches the claimed limitations, except for (1) wherein the first temperature (of the heated walls) is higher than the expected dew point temperature of the solvent. Delaunay et al (see the entire document, in particular, col. 1, lines 33-37; col. 1, line 63 to col. 2, line 6) teaches a process including the use of a solvent, wherein the temperature of the chamber walls is higher than the expected dew point temperature of the solvent (see col. 1, line 63 to col. 2, line 6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the walls to a temperature higher than the expected dew point temperature of the solvent in the process of Zinniel in view of Delaunay et al in order to prevent recondensation of the solvent on the walls (see col. 1, lines 33-37 of Delaunay et al).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinniel (U.S. Patent Application Publication 2009/0321972 A1) as applied to claims 1 and 2 above, and further in view of Crabtree et al (U.S. Patent Application Publication 2019/0375158 A1) and Konkle (U.S. Patent Application Publication 2013/0205614 A1).
              Regarding claim 4, Zinniel does not explicitly teach (1) the step of generating a negative pressure within a chamber. Crabtree et al (see the entire document, in particular, paragraphs [0006] – [0008], [0010], [0014], [0017], [0018], [0027], [0028], [0032], [0110], [0123], [0139], [0140], [0142] and [0152]) teaches a process of solvent-vapor smoothing of a surface of a plastic product (see paragraphs [0008] and [0010] of Crabtree et al), including the step of 
              Regarding claim 5, see paragraph [0018] of Crabtree et al.
Claims 6, 7, 10, 11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinniel (U.S. Patent Application Publication 2009/0321972 A1) in combination with Crabtree et al (U.S. Patent Application Publication 2019/0375158 A1).
              Regarding claim 6, Zinniel (see the entire document, in particular, paragraphs [0001], [0005], [0013], [0014], [0016], [0018], [0019], [0021] and [0024]; Figures 1, 2, 4 and 5) teaches an apparatus for solvent-vapor smoothing of a surface of a plastic product (see paragraph [0001] of Zinniel), including (a) a closed chamber including heated walls and an evaporator for the solvent and a refrigerating module for collecting solvent vapors from the chamber (see paragraphs [0005], [0013] and [0014]; Figures 1 and 2 of Zinniel). Zinniel does not explicitly teach (1) a controller configured to activate heating elements and activate the refrigerating module. Crabtree et al (see the entire document, in particular, paragraphs [0006] – [0008], [0010], [0014], [0017], [0018], [0027], [0028], [0032], [0110], [0123], [0139], [0140], [0142] and [0152]) teaches a process of solvent-vapor smoothing of a surface of a plastic product (see paragraphs [0008] and [0010] of Crabtree et al), including a controller (see paragraph [0014] of Crabtree et al) configured to activate heating elements (see paragraphs [0027], [0123] and 
              Regarding claim 7, see paragraphs [[0014] and [0019]; Figures 1 and 2 of Zinniel (the vapor in the vapor chamber 18 is continually condensed onto primary cooling coils 30, which means that the vapor flows in a direction from the bottom of the chamber to the top of the chamber).
              Regarding claim 10, see paragraphs [0014] and [0019] of Zinniel and paragraph [0110] of Crabtree et al (Peltier heat pump system).
              Regarding claim 11, see paragraph [0110] of Crabtree et al (heat pump systems include a blower or fan).
              Regarding claim 14, see paragraph [0021] of Zinniel.
              Regarding claim 15, see paragraph [0013] of Zinniel.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinniel (U.S. Patent Application Publication 2009/0321972 A1) in combination with Crabtree et al (U.S. Patent Application Publication 2019/0375158 A1) as applied to claims 6, 7, 10, 11, 14 and 15 above, and further in view of Delaunay et al (U.S. Patent 5,768,799 A).
              Regarding claim 8, Delaunay et al (see the entire document, in particular, col. 1, lines 33-37; col. 1, line 63 to col. 2, line 6) teaches an apparatus including a heating element which .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinniel (U.S. Patent Application Publication 2009/0321972 A1) in combination with Crabtree et al (U.S. Patent Application Publication 2019/0375158 A1) as applied to claims 6, 7, 10, 11, 14 and 15 above, and further in view of Konkle (U.S. Patent Application Publication 2013/0205614 A1).
             Regarding claim 9, Crabtree et al teaches a pressure module (see paragraph [0017] of Crabtree et al) and a vacuum pump (see paragraph [0140] of Crabtree et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a pressure module and a vacuum pump in the apparatus of Zinniel in view of Crabtree et al in order to avoid heating the solvent to flammable limits, and avoid heating an object to a temperature in excess of the flashpoint of the solvent vapor (see paragraphs [0006] and [0007] of Konkle).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinniel (U.S. Patent Application Publication 2009/0321972 A1) in combination with Crabtree et al (U.S. Patent Application Publication 2019/0375158 A1) as applied to claims 6, 7, 10, 11, 14 and 15 above, and further in view of Bitterly (U.S. Patent 4,455,135 A).
Regarding claim 12, Zinniel (in combination with Crabtree et al) does not explicitly teach a strain gauge. Bitterly (see the entire document, in particular, col. 1, lines 9-13; col. 11, lines 19-31) teaches a vacuum chamber (see col. 1, lines 9-13 of Bitterly) having a strain gauge thereon (see col. 11, lines 19-31 of Bitterly), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a strain gauge in the apparatus of Zinniel (in combination with Crabtree et al) in view of Bitterly in order to measure strain on the vapor chamber (see col. 1, lines 9-13 of Bitterly).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinniel (U.S. Patent Application Publication 2009/0321972 A1) in combination with Crabtree et al (U.S. Patent Application Publication 2019/0375158 A1) as applied to claims 6, 7, 10, 11, 14 and 15 above, and further in view of Horiuchi (U.S. Patent Application Publication 2014/0370139 A1).
             Regarding claim 13, Zinniel (in combination with Crabtree et al) teaches a sliding door to cover the vapor chamber (see paragraph [0013] of Zinniel), but does not explicitly teach (1) an electromagnetic lock on the door. Horiuchi (see the entire document, in particular, paragraphs [0012] and [0046]) teaches an apparatus including an electromagnetic lock on doors (see paragraph [0046] of Horiuchi), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an electromagnetic lock on the door in the apparatus of Zinniel (in combination with Crabtree et al) in view of Horiuchi in order to ensure operator safety (see paragraph [0012] of Horiuchi).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)2721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742